United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 27, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-41665
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LEONARDO GOMEZ-MORALES,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                              (03-CR-484)
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

     The Supreme Court has vacated the former judgment and

remanded for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).     Because the sentence was correctly

imposed under the opinions of the Supreme Court cited in our

opinion, and because we find no Booker error, the judgment of the

district court is again

     AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.